This conviction was for burglary, the punishment being assessed at five years confinement in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. The questions mentioned in motion for new trial can not be revised in the absence of the evidence. The charge given is applicable to a state of facts provable under the allegations in the indictment. This court will not reverse a case where the statement of facts is not before us, if the charge given and criticised could be applicable to any state of facts that might be introduced under the allegations in the indictment. As the record is presented to us we find no error.
The judgment, therefore, is affirmed.
Affirmed.